Citation Nr: 0716039	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-25 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease and hypertension on a direct basis and as secondary 
to the service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active service from August 1956 to August 
1976.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in April 2003, January 2004, and October 2004 which 
denied the above claims.

In December 2005, the veteran testified at a personal video 
conference hearing over which the undersigned Acting Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with his claims folder. 

In March 2006, the Board remanded the matter on appeal for 
additional development.  


FINDINGS OF FACT

1.  Atherosclerotic heart disease was detected after service 
and the probative evidence of record establishes that the 
atherosclerotic heart disease is not related to service or a 
service-connected disability and is not aggravated by a 
service-connected disability.      

2.  Hypertension was detected after service and the probative 
evidence of record establishes that the hypertension is not 
related to service or a service-connected disability and is 
not aggravated by a service-connected disability.        




CONCLUSIONS OF LAW

1.  Atherosclerotic heart disease was not incurred in or 
aggravated by active service and may not be so presumed, and 
it is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).

2.  Hypertension was not incurred in, or aggravated by active 
military service and may not be so presumed, and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006). 


	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular disorder became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Discussion

Initially, the Board points out that as noted above, 
effective October 10, 2006, a new paragraph (b) was added to 
38 C.F.R. § 3.310.  The new provisions of paragraph (b) 
address aggravation of a nonservice-connected disability by a 
service-connected disability.  The RO has not had the 
opportunity to review the veteran's claim under the new 
regulatory changes.  However, the Board finds that 
adjudication of the current appeal may go forward without the 
veteran first being provided notice of the recent amendments 
to 38 C.F.R. § 3.310 because such is not prejudicial error as 
these amendments essentially codified the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

The veteran contends that his atherosclerotic heart disease 
and hypertension are due to the service-connected diabetes 
mellitus type 2.  The veteran asserts that diabetes mellitus 
type 2 is a multiple organ failure condition and has caused 
extensive damage to his heart.  See the March 2004 statement 
by the veteran.  Service connection for diabetes mellitus 
type 2 was established in April 2003 and a 20 percent rating 
was assigned from May 8, 2001.    

The competent medical evidence of record establishes that the 
veteran currently has atherosclerotic heart disease and 
hypertension.  A September 2004 VA examination report 
reflects diagnoses of atherosclerotic heart disease and 
hypertension.  

The Board concludes that the more probative evidence of 
record establishes that there is no link between the 
atherosclerotic heart disease and hypertension and the 
service-connected diabetes mellitus type 2.  The November 
2003 VA examination report indicates that the examiner 
reviewed the claims folder and the veteran's medical history, 
and examined the veteran.  The examiner opined that the 
veteran's present heart disease, manifested by 
atherosclerotic heart disease, is not secondary to the 
diabetes mellitus.  The examiner stated that he based his 
opinion on the fact that the veteran had his heart condition 
before diabetes mellitus was diagnosed.  The examiner noted 
that a non-Q wave myocardial infarction was diagnosed in 1994 
but diabetes mellitus was diagnosed in 1996.  The examiner 
also noted that the hypertension was diagnosed almost at the 
same time as the diabetes mellitus.  

The September 2004 VA examination report indicates that the 
examiner again reviewed the veteran's claims folder and 
medical history, and examined the veteran.  The examiner also 
noted that he reviewed the note by the cardiologist, Dr. B., 
dated in 2004.  The diagnoses were diabetes mellitus type 2, 
found with no apparent complications; atherosclerotic heart 
disease; and hypertensive cardiovascular disease.  The 
examiner stated that after reviewing the veteran's claims 
folder and the VA medical records, there was no medical 
diagnosis shown on examination that can be attributed to the 
diabetes mellitus.  The examiner stated that he based the 
opinion basically on the fact that there is evidence of 
preexisting atherosclerotic heart disease before the diabetes 
was diagnosed.  The examiner also noted that the hypertension 
was diagnosed at the same time that the diabetes was 
diagnosed and this fact made it less likely that the 
veteran's hypertension was secondary to the diabetes 
mellitus.  The examiner also indicated that there is no 
evidence of diabetic neuropathy and this was a basis for the 
opinion that it is less likely than not that the hypertension 
and atherosclerotic heart disease were related to the 
diabetes.  The examiner also opined that there was no 
apparent aggravation of the veteran's hypertension and 
atherosclerotic heart disease due to the diabetes mellitus 
because the hypertension has been stable and more episodes of 
heart complications have not developed.  

The Board finds the November 2003 and the September 2004 VA 
medical opinions to have great evidentiary weight.  The VA 
examiner reviewed the veteran's medical records and pointed 
to the medical evidence which supported his conclusions.  In 
assessing such evidence, whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In the 
present case, the VA examiner discussed the veteran's medical 
history pertinent to the cardiovascular disease and diabetes 
mellitus.  He referred to the specific evidence of record 
which supports his conclusions and he provided rationales for 
the conclusions.  The Board notes that the evidence of record 
shows that the veteran was treated for borderline 
hypertension and coronary artery disease before diabetes 
mellitus type 2 was diagnosed.  Treatment records show that 
the veteran was treated for borderline hypertension in 1993 
and 1994.  Coronary artery disease was diagnosed in September 
1994, after the veteran had a myocardial infarction.  At that 
time, borderline diabetes mellitus was diagnosed.  See the 
October 1994 treatment records.  A November 1994 treatment 
record indicates that the veteran had hypertensive blood 
pressure response to the stress test.  In December 1995, 
diabetes mellitus type 2 was diagnosed.  In March 1996, 
hypertension was diagnosed.  In short, the Board finds that 
the probative medical evidence of record establishes that the 
veteran's current atherosclerotic heart disease and 
hypertension are not proximately due to the service-connected 
diabetes mellitus.     

The veteran has submitted a medical opinion in support of his 
claim.  In a June 2004 VA treatment record, a VA 
cardiologist, Dr. B., opines that "certainly, his [the 
veteran's] claim may be valid in the fact that if he was 
exposed to Agent Orange and the diabetes developed, it may 
have given him heart disease and/or accelerated his 
hypertension."  In a July 2005 statement, Dr. B. indicated 
that "the diabetes accelerated [the veteran's] development 
of atherosclerotic heart disease."  

The Board finds the medical statements by Dr. B., the VA 
cardiologist, to have limited probative value.  VA regulation 
provides that service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2006); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  The Board finds that the June 
2004 opinion was speculative and does not provide evidence of 
a nexus or relationship between the current cardiovascular 
disease and the service-connected diabetes mellitus.  The VA 
cardiologist opined that the diabetes mellitus "may have 
given" the veteran heart disease or accelerated the 
hypertension.  This opinion is speculative.  

The Board also finds that the medical opinions by Dr. B. have 
limited probative value because it appears that Dr. B. did 
not review the veteran's claims folder.  The VA cardiologist 
does not account for the evidence of record which shows that 
the diabetes mellitus was diagnosed after the coronary artery 
disease was diagnosed or for the evidence showing that the 
diabetes mellitus was diagnosed approximately the same time 
as the hypertension.  The VA cardiologist also noted that the 
veteran's "old records from the military do indicate 
accelerated hypertension multiple times."  The Board points 
out that the evidence of record shows that hypertension was 
not diagnosed during service. 

In assessing evidence, whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
Accordingly, the Board finds that the June 2004 and July 2005 
opinions by the VA cardiologist to have limited probative 
value and are outweighed by the November 2003 and September 
2004 VA medical opinions.  

The veteran's own implied assertions that his current 
hypertension and atherosclerotic heart disease are 
proximately due to the service-connected diabetes mellitus 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board has also considered whether service connection is 
warranted for hypertension and atherosclerotic heart disease 
on a direct basis.  There is no evidence of a diagnosis of 
hypertension or atherosclerotic heart disease in service.  
Service examinations in July 1956, April 1958, January 1961, 
March 1965, August 1968, August 1971, and May 1976 indicate 
that examination of the heart and vascular system was normal.  
Hypertension and atherosclerotic heart disease were not 
diagnosed.  In the report of medical history for the May 1976 
separation examination, the veteran responded "no" when 
asked if he had heart trouble or high or low blood pressure.  
The May 1976 separation examination report indicates that 
chest x-ray and echocardiogram were normal.  The blood 
pressure reading was 128/72.  The service medical treatment 
records do not reflect diagnosis or complaints of 
hypertension or atherosclerotic heart disease.   The Board 
notes that in the VA's Schedule for Rating Disabilities, 
Diagnostic Code 7101 defines hypertension as diastolic blood 
pressure predominantly 90 mm. or greater and isolated 
systolic hypertension as systolic blood pressure 
predominantly 160 mm. or greater with diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  Id.     

There is no evidence of a diagnosis of hypertension or 
atherosclerotic heart disease within one year of service 
separation.  The veteran separated from service in August 
1976.  He underwent VA examination in November 1976.  His 
blood pressure reading was 118/69.  Heart disease or 
hypertension were not detected upon examination.  There is no 
competent evidence of record that establishes manifestations 
of hypertension or cardiovascular disease to the requisite 
degree within one year from service separation.  Thus, 
service connection on a presumptive basis is not warranted.  

The evidence of record shows that the veteran experienced a 
myocardial infarction in September 1994, almost 18 years 
after service separation.  Coronary artery disease was 
diagnosed in September 1994.  The VA treatment records show 
that in 1993 and 1994, borderline hypertension was diagnosed.  
Hypertension was diagnosed in 1996.  

There is no competent evidence which relates the hypertension 
or atherosclerotic heart disease to any injury, incident, or 
disease in service.  As noted above, a VA cardiologist opined 
that the veteran's "old records from the military do 
indicate accelerated hypertension multiple times, which would 
suggest that the patient probably developed hypertension and 
heart disease in the past."  As discussed above, the Board 
finds that this medical statement to have limited probative 
value.  It is not clear from the record whether the VA 
cardiologist reviewed the veteran's medical history and 
claims folder.  The Board also notes that the evidence of 
record shows that hypertension was not diagnosed during 
service.  Lastly, the VA cardiologist indicates that the 
veteran's hypertension and heart disease "probably 
developed" in the past.  The VA cardiologist does not 
actually relate the heart disease and hypertension to the 
veteran's period of service.  Accordingly, the Board finds 
that the opinion by the VA cardiologist in the June 2004 VA 
treatment record to have limited probative value.  

There is competent evidence that atherosclerotic heart 
disease and hypertension first manifested many years after 
service and are not related to service.  The VA examiner who 
performed the September 2004 VA examination noted that the 
atherosclerotic heart disease was first diagnosed in 
September 1994 and hypertension was diagnosed in 1996.  In 
the September 2004 VA examination report, the VA examiner 
stated that there was no evidence that the veteran had 
atherosclerotic heart disease during active duty.  Regarding 
the hypertension, the examiner indicated that there 
apparently was some evidence of reactive hypertension in 
service but that hypertension was not diagnosed until 1996.  
The VA examiner opined that it was less likely that the 
veteran had hypertension while he was in active duty after 20 
years post service without medication or alleged 
hypertension.  The Board finds that the VA opinion is highly 
probative because it was based upon physical examination of 
the veteran and a review of the claims file.  See Hernandez-
Toyens, supra; see also Prejean, supra.  The VA examiner also 
provided the basis for the medical opinion and pointed to the 
evidence which supported the opinion.  In short, the 
probative medical evidence of record establishes that the 
veteran's current hypertension and atherosclerotic heart 
disease did not first manifest in service and are not related 
to injury or disease in service.  

In summary, the competent evidence of record establishes that 
atherosclerotic heart disease and hypertension did not 
manifest in service and there is no competent evidence which 
establishes a diagnosis of hypertension or atherosclerotic 
heart disease within one year after service separation.  The 
probative evidence of record establishes that the 
hypertension and atherosclerotic heart disease are not 
related to service or to the service-connected diabetes 
mellitus and are not aggravated by the diabetes mellitus.  As 
such, the preponderance of the evidence is against the claims 
for service connection for hypertension and atherosclerotic 
heart disease on a direct or secondary basis, and the claims 
are denied.  Gilbert, 1 Vet. App. at 54.  



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in October 2003 and April 2006.  
The letters notified the veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection on a direct or secondary basis.  The 
letters also notified the veteran as to what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  He was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence in support of 
his claim to the RO.  The content of the letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in the October 2003 and April 2006 letters.  Regarding 
elements (4) and (5) (degree of disability and effective 
date), the veteran was provided with notice of these elements 
in the April 2006 letter.  

Although the VCAA notice letters were provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  After the 
initial October 2003 VCAA notice was provided, the veteran 
had almost four years to respond to the notice and submit 
additional evidence in support of his claims.  The evidence 
of record shows that, even before the veteran was issued the 
April 2006 notice which notified the veteran of secondary 
service connection, he had actual knowledge of what 
information or evidence was needed to substantiate the claim 
for secondary service connection.  For instance, in his    
statements, the veteran argued that secondary service 
connection was warranted.  The claims were readjudicated by 
the RO in February 2007, almost ten months after the last 
VCAA notice was issued.  The veteran had almost ten months to 
respond to the notice and submit additional evidence in 
support of his claims before the claims were readjudicated.  
In March 2007, the veteran stated that he had no additional 
evidence to submit.  The claims were certified to the Board 
in April 2007.  The Board points out that the veteran has not 
alleged any prejudice.  The Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  VA 
treatment records dated from 1998 to 2004 have been obtained.  
Treatment records fro the W.B. Army Medical Center dated from 
1993 to April 2006 have been obtained. There is no identified 
relevant evidence that has not been accounted for.  VA 
examinations were conducted in November 2003 and September 
2004 in order to obtain a medical opinion as to whether the 
atherosclerotic heart disease and hypertension are related to 
service or to the service-connected diabetes mellitus.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to service connection for atherosclerotic heart 
disease on a direct or secondary basis is not warranted, and 
the appeal is denied.  

Entitlement to service connection for hypertension on a 
direct or secondary basis is not warranted, and the appeal is 
denied.  




____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


